Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-33, 35, 36, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the term “preferably” renders the claim indefinite because it is unclear whether or not the limitation following said term is recited by the claim. 
Regarding claim 31, the term “preferably” renders the claim indefinite because it is unclear whether or not the limitation following said term is recited by the claim. 
Regarding claim 33, the two instances of the term “preferably” render the claim indefinite because it is unclear whether or not the limitations following said terms are recited by the claim. 
Regarding claim 35, the two instances of the term “preferably” render the claim indefinite because it is unclear whether or not the limitations following said terms are recited by the claim. 
Regarding claim 36, the term “preferably” renders the claim indefinite because it is unclear whether or not the limitation following said term is recited by the claim. 
Regarding claim 42, the term “preferably” renders the claim indefinite because it is unclear whether or not the limitation following said term is recited by the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 25, 33, 36, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehne (WO 2013184270 A1) in view of Schenk et al. (US 20130341206 A1).
Regarding claim 24, Kuehne teaches a method of preparing a prefilled, syringe, comprising:
Obtaining a syringe barrel having an open end (Fig. 4: barrel 105 with open first end 180) and a tip with an orifice essentially opposite to the open end (Fig. 1: second end 185), 
and a needle adaptor cap assembled on the tip of the syringe barrel (Fig. 1: tip cap 115), 
wherein the needle adaptor cap has a rubber element tightly sealing the orifice of the tip of the syringe barrel and the syringe barrel together with the needle adaptor cap assembled on the tip of the syringe barrel (par. 26: The tip cap 115 may be made of any number of materials. Exemplary materials may include polycarbonates that possess adequate barrier properties. For example, plastics such as polypropylene coated with a high-barrier material (e.g., butyl rubber) on at least a portion of the tip cap 115 may be used); 
filling a drug substance through the open end of the syringe barrel or through the orifice of the syringe barrel into an interior of the syringe barrel;
sealing the interior of the syringe barrel by advancing a rubber stopper through the open end of the syringe barrel (par. 28: In another example, the tip cap 115 may first be connected to the barrel neck 195 via the luer fitting and the material may be filled at the first end 180 prior to the plunger 110 being inserted into the barrel 105);
packaging the syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel; and
second external surface sterilizing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel (par. 28: The syringe assembly 100 may then be combined with the remaining kit contents. The entire kit may then be sterilized via EtO sterilization. Thus, the outside of the assembly 100 is sterilized and packaged with the rest of the kit items), but does not specifically teach 
is sterilized by a first sterilizing comprising a main step of exposing the syringe barrel together with the needle adaptor cap assembled on the tip of the syringe barrel to ethylene oxide. Kuehne teaches a step for sterilizing the syringe barrel and needle adaptor cap with ethylene oxide prior to assembly, wherein the step is performed optionally in a sterilization chamber (par. 28: As explained, the outside of the syringe assembly 100 and/or the vial 240 may be sterilized along with the other items within a surgical kit via a variety of sterilization techniques such as EtO sterilization and/or autoclaving… Additionally or alternatively, each component may be sterilized prior to assembly… ) and thus, sterilizing the syringe barrel and needle adaptor cap after their partial assembly and prior to filling the syringe barrel would be a duplication of said step. 
Absent a showing of significant or unexpected results, the duplication of a method step is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. By the same reasoning, the duplication of a sterilization step does not create a patentable distinction over the reference of Kuehne, because there is the expected multiplied effect of increased bacterial inactivation with more sterilization treatments. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuehne to have a step sterilizing the syringe barrel coupled to the tip cap prior to filling the syringe barrel, wherein the sterilization optionally takes place in an autoclave/sterilization chamber, as a duplication of the initial sterilization step for sterilizing the individual syringe components to have the multiplied effect of greater bacterial inactivation. 
Kuehne teaches a second sterilization step comprising ethylene oxide sterilization but still does not teach
wherein the second external surface sterilizing comprises a main step of exposing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel to pulses of vaporized hydrogen peroxide.
Schenk et al. teaches a pulsed hydrogen peroxide sterilization method commonly used to sterilize medical instruments, which is an alternative to ethylene oxide sterilization (par. 69: Several different methods have been developed for delivering a sterilant gas to the vacuum chamber of a sterilizer for sterilizing medical devices, dental instruments, and the like. The sterilant gas may comprise any sterilant gas that is useful for these sterilizations. These may include vaporized hydrogen peroxide (VHP), ethylene oxide, ozone, or a mixture of two or more thereof). Schenk et al. further teaches pulsed vaporized hydrogen peroxide sterilization at 10 pulses over the course of 6000 seconds (Fig. 4) at temperatures of 15 C to 90 C (par. 74: The temperature within the vacuum chamber during these sterilizations may be in the range from about 15 to about 90.degree. C), low pressures of 1 to 25 torr (from about 1 to about 25 Torr; NOTE: this is equivalent to 1.3 mbar to 33.3 mbar), and high pressures up to 300 torr (par. 73: from about 0.1 to about 200 Torr; NOTE: this is equivalent to 0.13 mbar to 266.6 mbar) outside a sterilization chamber (par. 80: The inventive amperometric gas sensor may be used to optimize the efficacy of sterilization achieved over a given period of time and/or to shorten the time required to sterilize a variety of instruments, or items which may be present or loaded into the sterilization chamber or other sealed enclosure). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sterilization method of Kuehne to use pulsed hydrogen peroxide sterilization comprising 10 pulses lasting approximately up to 10 minutes each, at temperatures of 15 C to 90 C, low pressures of 1.3 mbar to 33.3 mbar, and high pressures up to 266.6 mbar, outside a sterilization chamber, instead of ethylene oxide sterilization, to sterilize the exterior of the assembled syringe package, as taught by Schenk et al., as a substitute means of sterilizing a medical article. 
Regarding claim 25, Kuehne modified by Schenk et al. teaches the method of claim 24, as set forth above, and teaches wherein the main step of the first sterilizing is performed in a sterilization chamber (see Kuehne modification made in rejection to claim 24, wherein the sterilization step is optionally performed in an autoclave).
Regarding claim 33, Kuehne modified by Schenk et al. teaches the method of claim 24, and teaches wherein the second external surface sterilizing comprises a pre-conditioning step of exposing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel to about 1 to about 10 pulses of vaporized hydrogen peroxide, wherein the pre-conditioning step of the second external surface sterilizing preferably is performed outside a sterilization chamber, (see Schenk modification made in rejection to claim 24; NOTE: since this pre-conditioning step is functionally the same as the main sterilization step, the main sterilization step comprising 10 pulses can be interpreted as a separate pre-conditioning step comprising 5 pulses and a main sterilization step comprising 5 pulses; alternatively, it a duplication of steps modification can be made to replicate the second sterilization step, using the same reasoning found in the rejection to claim 30) but does not teach expicitly at a temperature of about 20°C to about 40°C or of about 25°C to about 35°C or of about 27°C to about 29°C and the pre- conditioning step of the second external surface sterilizing preferably is performed at various different pressures having a low pressure of about 1 millibar to about 10 millibars and a high pressure of about 100 millibars to about 300 millibars.
For pulsed VHP sterilization, Kuehne modified by Schenk et al. teaches a temperature range of 15 C to 90 C, a low pressure range of 1.3 mbar to 33.3 mbar, and a high pressure up to 266.6 mbar, which overlap with the instant claimed ranges. 
According to MPEP 2144.05.I:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, absent any teaching to the contrary, a prima facie case of obviousness exists because the prior art range overlaps with the instant claimed range. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuehne modified by Schenk et al. to operate pulsed VHP sterilization at a temperature of about 20°C to about 40°C or of about 25°C to about 35°C or of about 27°C to about 29°C and the pre- conditioning step of the second external surface sterilizing preferably is performed at various different pressures having a low pressure of about 1 millibar to about 10 millibars and a high pressure of about 100 millibars to about 300 millibars.
	After the above modification, regarding claim 41, Kuehne modified by Schenk et al. as applied to claim 33 teaches the method of claim 24, and teaches wherein, in the main step of the second external surface sterilizing, the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel is exposed to pulses of vaporized hydrogen peroxide at a temperature in a range of about 20°C to about 40°C, or at a temperature in a range of about 25°C to about 35°C, or at a temperature in a range of about 27°C to about 29°C.
Regarding claim 36, Kuehne modified by Schenk et al. teaches the method of claim 24, as set forth above, and teaches wherein the second external surface sterilizing preferably is performed outside the cleanroom (par. 28: Once the chamber 230 has been filled, and the plunger 110 inserted, the syringe assembly 100 may be sterilized. For example, the assembly 100 may be placed in an autoclave; NOTE: an autoclave is not interpreted to be a clean room). 
but does not teach wherein filling the drug substance into the interior of the syringe barrel and sealing the interior of the syringe are performed in a cleanroom.
Kuehne teaches manufacturing the syringe components in a clean room (par. 28: Prior to sterilization, the separate components of the syringe assembly 100 and the vial 240 (e.g., the barrel 105, plunger 110, tip cap 115, etc.) may be manufactured in a clean room environment and teaches a motivation for the syringe to be filled and sealed in a sterile environment (par. 28). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filling and sealing step of Kuehne modified by Schenk et al. to be performed in a cleanroom, as taught by Kuehne, in order to maintain the sterility of the syringe components during said step. 
Regarding claim 37, Kuehne modified by Schenk et al. teaches the method of claim 24, as set forth above, and teaches wherein, after the sealing of the open end of the syringe barrel, an auxiliary component is mounted to the syringe barrel (Kuehne par. 28: In another example, the tip cap 115 may first be connected to the barrel neck 195 via the luer fitting and the material may be filled at the first end 180 prior to the plunger 110 being inserted into the barrel 105. Once the chamber 230 has been filled, and the plunger 110 inserted; Kuehne Fig. 1: extended finger flange 120; NOTE: in light of Applicant’s Specification par. 52, an auxiliary component is interpreted to comprise a plunger rod: “In this connection, the term "auxiliary component" relates to any part provided to complete the PFS. In particular, such auxiliary component can be any combination of a plunger rod inserted into the open end5 of the sringe barrel, an extended finger flange attached to the syringe barrel or a dosing device for adjusting a dose to be injected”).

Claims 26, 28-32, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehne modified by Schenk et al. in view of Bodnar (WO 0226271 A1).
Regarding claim 26, Kuehne modified by Schenk et al. teaches the method of claim 24, as set forth above, but does not teach wherein the main step of the first sterilizing comprises exposing the syringe barrel together with the needle adaptor cap assembled on the tip of the syringe barrel to ethylene oxide for about 5 hours to about 60 hours at a relative humidity of about 40% to about 100% and at a temperature of about 30°C to about 60°C. 
Bodnar teaches ethylene oxide sterilization for medical items (pg. 59 line 34-pg. 60 line 5: Therefore, in order to achieve the most efficient and effective sterilization of the medical devices, a gaseous sterilization agent is preferable. Essentially, gaseous agents more easily pass through the packaging and components comprising the medical device at the pressure, temperature, sterilant concentration ranges typically utilized in ethylene oxide sterilization). Bodnar teaches a temperature range of 30 C to 35 C and a relative humidity range of 40% to 80% for ethylene oxide sterilization, in addition to a duration of 6 to 14 hours and a concentration of 800 to 950 mg/L  (pg. 60 line 6-pg. 61 line 4: In the exemplary embodiment, the ethylene oxide concentration may be in the range from about two hundred mg/l to about one thousand two hundred mg/l, and more preferably in the range from about eight hundred mg/l to nine hundred fifty mg/l… In the exemplary embodiment, the relative humidity may be in the range from about twenty percent to about ninety-five percent, and more preferably, in the range from about forty percent to about eighty percent… In the exemplary embodiment, the temperature may be in the range from about sixteen degrees C to about ninety-five degrees C and more preferably in the range from about thirty degrees C to about thirty-five degrees C… In the exemplary embodiment, the length of time may range from about one half- hour to one week, and more preferably from about six hours to about fourteen hours). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the duration of the ethylene oxide sterilization of Duehne modified by Schenk et al. and Power et al. to be 0.5 hours to one week or 6 to 14 hours, the temperature range to be 30 C to 35 C, the relative humidity range to be 40% to 80%, and the concentration of ethylene oxide to be 800 to 950 mg/L, as taught by Bodnar, in order to provide a suitable conditions for the ethylene oxide sterilization of a medical item. 
Regarding claim 28, Kuehne modified by Schenk et al. and Bodnar teaches the method of claim 24, and teaches wherein in the main step of the first sterilizing the ethylene oxide is provided in a concentration of about 400 milligrams per liter to about 800 milligrams per liter.
Regarding claim 29, Kuehne modified by Schenk et al. teaches the method of claim 24, but does not teach wherein the main step of the first sterilizing comprises flushing the syringe barrel together with the needle adaptor cap assembled on the tip of the syringe barrel with air, nitrogen or a combination thereof at a pressure of about 100 millibars or about 200 millibars to about 800 millibars or about 900 millibars after exposing the syringe barrel together with the needle adaptor cap to ethylene oxide.
Bodnar teaches exposing the sterilization target to air and nitrogen after sterilization at vacuum conditions in order to process the sterilization target after exposure to ethylene oxide (pg. 63 lines 9-13: The next step in the sterilization process is generally referred to as the post-exposure processing step. In the post-exposure processing step, the ethylene oxide is removed from the sterilization chamber and the package is degassed. This step is accomplished by a series of vacuum and nitrogen washes). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first sterilizing step of Kuehne modified by Schenk et al. to be followed by exposing the syringe components to air and nitrogen at vacuum conditions, as taught by Bodnar, in order to process the syringe components after exposure to ethylene oxide. 
Vacuum pressure is a range of 0 to 1013.25, non-inclusive, which overlaps with the instant claimed ranges of 100, 200-800, and 900 millibars. 
According to MPEP 2144.05.I:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, absent any teaching to the contrary, a prima facie case of obviousness exists because the prior art range overlaps with the instant claimed range. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuehne modified by Schenk et al. and Bodnar to have a vacuum step under conditions of about 100, 200-800, or 900 millibars. 
Regarding claim 30, Kuehne modified by Schenk et al. and Bodnar teaches the method of claim 24, and teaches wherein the first sterilizing comprises a pre-conditioning step of exposing the syringe barrel together with the needle adaptor cap assembled on the tip of the syringe barrel to ethylene oxide for about 12 hours to about 96 hours at a relative humidity of about 40% to about 100% and at a temperature of about 30°C to about 60°C, wherein the pre-conditioning step of the first sterilizing is executed prior the main step of the first sterilization, (since this step is functionally identical in conditions to the main step, there is no distinction between an extended main step that is interpreted as two consecutive periods of time, and two separate steps that perform the same function; Kuehne modified by Bodnar can perform the main sterilization step for up to one week or seven days, which can include a preconditioning step lasting 96 hours and main first sterilization step lasting up to 60 hours) wherein the pre-conditioning step of the first sterilizing preferably is performed outside a sterilization chamber (Kuehne par. 28: As explained, the outside of the syringe assembly 100 and/or the vial 240 may be sterilized along with the other items within a surgical kit via a variety of sterilization techniques such as EtO sterilization and/or autoclaving). 
Additionally and alternatively, absent a showing of significant or unexpected results, the duplication of a method step is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. By the same reasoning, the duplication of a sterilization step does not create a patentable distinction over the reference of Kuehne modified by Schenk et al., Power et al., and Bodnar, despite renaming the step. Even though the preconditioning step is claimed to have a slightly different range than the first sterilization step, the ranges overlap and both ranges fall inside a range recited in the prior art. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuehne modified by Schenk et al., Power et al., and Bodnar to have a preconditioning step for about 12 hours to about 96 hours at a relative humidity of about 40% to about 100% and at a temperature of about 30°C to about 60°C, wherein the pre-conditioning step of the first sterilizing is executed prior the main step of the first sterilization, wherein the pre-conditioning step of the first sterilizing preferably is performed outside a sterilization chamber with the expected multiplied effect of having increased sterilization effectiveness with more sterilization time. 
Regarding claim 31, Kuehne modified by Schenk et al., Power et al., and Bodnar teaches the method of claim 24, and teaches wherein the first sterilizing comprises a pre-conditioning step of exposing the syringe barrel together with the needle adaptor cap assembled on the tip of the syringe barrel to ethylene oxide for about 10 minutes to about 2 hours at a relative humidity of about 40% to about 100% and at a temperature of about 30°C to about 60°C, wherein the pre-conditioning step of the first sterilizing is executed prior the main step of the first sterilization, (since this step is functionally identical in conditions to the main step, there is no distinction between an extended main step that is interpreted as two consecutive periods of time, and two separate steps that perform the same function; Kuehne modified by Bodnar can perform the main sterilization step for up to one week or seven days, which can include a preconditioning step lasting up to 2 hours hours and main first sterilization step lasting up to 60 hours) wherein the pre-conditioning step of the first sterilizing preferably is performed inside a sterilization chamber (see Kuehne modification made in rejection to claim 25).
Additionally and alternatively, absent a showing of significant or unexpected results, the duplication of a method step is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. By the same reasoning, the duplication of a sterilization step does not create a patentable distinction over the reference of Kuehne modified by Schenk et al., Power et al., and Bodnar, despite renaming the step. Even though the preconditioning step is claimed to have a slightly different range than the first sterilization step, the ranges overlap and both ranges fall inside a range recited in the prior art. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuehne modified by Schenk et al., Power et al., and Bodnar to have a preconditioning step for about 10 minutes to about 2 hours at a relative humidity of about 40% to about 100% and at a temperature of about 30°C to about 60°C, wherein the pre-conditioning step of the first sterilizing is executed prior the main step of the first sterilization, wherein the pre-conditioning step of the first sterilizing preferably is performed inside a sterilization chamber, with the expected multiplied effect of having increased sterilization effectiveness with more sterilization time.
Regarding claim 32, Kuehne modified by Schenk et al. teaches the method of claim 24, but does not teach wherein the first sterilizing comprises an aeration step of exposing the syringe barrel together with the needle adaptor cap assembled on the tip of the syringe barrel to an air flow for at least about 12 hours at a temperature of about 30°C to about 60°C, wherein the aeration step of the first sterilizing is executed after the main step of the first sterilizing. 	
	Bodnar teaches an aeration step after the main step of the first sterilization lasting 12 hours to 7 days at a temperature range of 20 C to 40 C (pg. 63 lines 19-27: Finally, the package is removed from the sterilization chamber and placed in a controlled environment to complete the degassing process wherein the temperature is maintained in the range from about ten degrees C to about seventy degrees C and more preferably in the range from about twenty degrees C to about forty degrees C. In this controlled environment, the package is exposed to the environment via circulating air and remains in this controlled environment for a length of time in the range from about one hour to about two weeks, and more preferably from about twelve hours to about seven days).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuehne modified by Schenk et al. to have an aeration step lasting 12 hours to 7 days at a temperature range of 20 C to 40 C, as taught by Bodnar, in order to degas the syringe components after exposure to ethylene oxide. 
The range of 20 C to 40 C overlaps with the instant claimed range of 30 C to 60 C. However, according to MPEP 2144.05.I:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, absent any teaching to the contrary, a prima facie case of obviousness exists because the prior art range overlaps with the instant claimed range. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuehne modified by Schenk et al. and Bodnar to run its aeration step at 30 C to 60 C. 
Regarding claim 35, Kuehne modified by Schenk et al. teaches the method of claim 24, but does not teach wherein the second external surface sterilizing comprises a post-conditioning step for removing vaporized hydrogen peroxide, wherein the post-conditioning step of the second external surface sterilizing preferably is performed outside a sterilization chamber, wherein the post-conditioning step preferably comprises flushing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel with air for about 10 minutes to about 1 hour at a pressure of about 300 millibars to about 1000 millibars.
Bodnar teaches a post-conditioning step comprising exposing the sterilization target to a vacuum for a duration range of 2 hours to 48 hours in order to degas the sterilization target of the sterilant vapor (pg. 63 lines 19-27: The next step in the sterilization process is generally referred to as the post-exposure processing step. In the post-exposure processing step, the ethylene oxide is removed from the sterilization chamber and the package is degassed. This step is accomplished by a series of vacuum and nitrogen washes. The vacuum and nitrogen washes are conducted at temperatures in the range from about thirty degrees C to about forty degrees C and preferably under approximately seventy degrees C for a length of time in the range from about two hours to about forty-eight hours and preferably in the range from about six hours to about seventeen hours). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuehne modified by Schenk et al. to have a post-conditioning step following the second sterilization step comprising exposing the sterilization target to a vacuum for 2 to 48 hours, as taught by Bodnar, in order to degas the sterilization target of the sterilant vapor. 
Kuehne modified by Schenk et al. and Bodnar et al. teaches a duration of 2 to 48 hours, which is close to the instant claimed range of 10 minutes to 1 hour, and a pressure that is less than atmospheric pressure, which overlaps with the instant claimed pressure of 300 mbar to 1000 mbar. 
According to MPEP 2144.05.I:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, absent any teaching to the contrary, a prima facie case of obviousness exists because the prior art range overlaps with the instant claimed range. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuehne modified by Schenk et al. and Bodnar to conduct its post-conditioning step for 10 minutes to 1 hour and at 300 mbar to 1000 mbar of pressure. 
Regarding claim 39, Kuehne modified by Schenk et al. teaches the method of claim 24, as set forth above, but does not teach wherein, in the main step of the second external surface sterilizing, each of the VHP pulses is followed by a pulse of air, nitrogen or a combination thereof for about 20 seconds to about 10 minutes per pulse at a pressure in range of about 300 millibars to about 1000 millibars.
Schenk teaches using vacuum pulses lasting about 20 seconds to 10 minutes (Fig. 5, 6, 8, 9) between each VHP pulse to decrease the amount of hydrogen peroxide vapor surrounding the sterilization target (Fig. 5), wherein the VHP pulses and vacuum pulses are conducted at approximately 300 millibars to 1000 millibars (Fig. 6, 8, 9). Bodnar teaches using vacuum and nitrogen pulses for a duration of two to forty-eight hours, after exposure to the sterilant, in order to remove residual sterilant from the sterilization target and wash the target (pg. 63 lines 9-17: The next step in the sterilization process is generally referred to as the post-exposure processing step. In the post-exposure processing step, the ethylene oxide is removed from the sterilization chamber and the package is degassed. This step is accomplished by a series of vacuum and nitrogen washes. The vacuum and nitrogen washes are conducted at temperatures in the range from about thirty degrees C to about forty degrees C and preferably under approximately seventy degrees C for a length of time in the range from about two hours to about forty-eight hours and preferably in the range from about six hours to about seventeen hours). Therefore, vacuum pulses and nitrogen pulses can be used in tandem for the purpose of washing the sterilization target immediately after exposure to a sterilant, as a more effective washing alternative to vacuum pulses alone. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuehne modified by Schenk et al. to substitute vacuum pulses after each VHP pulse for vacuum and nitrogen pulses at the same conditions of 300 mbar to 1000 mbar for 20 seconds to 10 minutes per pulse, as taught by Bodnar, in order to provide a more effective alternative for washing the sterilization target immediately after exposure to a sterilant. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehne modified by Schenk et al. in view of Powers et al. (US 20130280346 A1). 
Regarding claim 27, Kuehne modified by Schenk et al. teaches the method of claim 24, but does not teach wherein the main step of the first sterilizing comprises exposing the syringe barrel together with the needle adaptor cap assembled on the tip of the syringe barrel to ethylene oxide at a pressure of about 450 millibars to about 1000 millibars.
Powers et al. teaches an ethylene oxide sterilization method for syringes (abstract: The syringe is sterilizable using ethylene oxide). Powers et al. teaches ethylene oxide sterilization at similar conditions to that of instant claim 26, and teaches wherein the pressure condition is 28 inches of mercury, which is equivalent to 948.2 mbar (par. 65: Autoclaving is also performed in one embodiment to sterilize the buffered solution itself. In one embodiment, the EO sterilization process occurs at a temperature of about 135 degrees F. at about 60% relative humidity at a pressure of about 28 inches of mercury with EO gas exposure to the syringes for about 2 hours or more). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ethylene oxide first sterilization step of Kuehne modified by Schenk et al. to be performed at 948.2 mbar, as taught by Powers et al., to provide a suitable pressure condition to sterilize a medical article. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehne modified by Schenk et al. in view of Shannon (WO 2015048903 A1). 
Regarding claim 34, Kuehne modified by Schenk et al. teaches the method of claim 24, but does not teach wherein the main step of the second external surface sterilizing comprises exposing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel to at least 6 pulses of vaporized hydrogen peroxide for at least about 5 minutes per pulse at a relative humidity of about 40% to about 100. 
Kuehne modified by Schenk et al. already teaches a second external surface sterilizing step comprising exposing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel to at least 6 pulses of vaporized hydrogen peroxide (see Schenk modification made in rejection to claim 24) for at least about 5 minutes per pulse (Schenk Fig. 4: 6000 seconds pass for 10 pulses, making it 600 seconds per pulse, or 10 minutes per pulse, which is at least 5 minutes). 
Additionally and alternatively, absent a showing of significant or unexpected results, the duplication of a method step is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. By the same reasoning, the duplication of a sterilization step does not create a patentable distinction over the reference of Kuehne modified by Schenk et al., despite renaming the step. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuehne modified by Schenk et al. to have a main step comprising exposing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel to at least 6 pulses of vaporized hydrogen peroxide (see Schenk modification made in rejection to claim 24) for at least about 5 minutes per pulse, with the expected multiplied effect of increased sterilization effectiveness with increased sterilization time. 
Kuehne modified by Schenk et al. still does not teach at a relative humidity of about 40% to about 100. 
Shannon teaches a method for sterilizing medical rooms using hydrogen peroxide (abstract: A system and process for disinfecting rooms such as health care facility rooms with an oxygen/ozone mixture is described… In preferred embodiments, hydrogen peroxide is additionally used). Shannon teaches using sterilizing using hydrogen peroxide at a relative humidity of at least 60%, which is within the instant claimed range (par. 31: creating in the room a disinfecting atmosphere which includes ozone at a concentration of 2-350 ppm by weight and hydrogen peroxide at an amount of 0.2-10 wt. %, preferably 1.0 - 10 wt.%, at a relative humidity of at least 60%). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second sterilizing step of Kuehne modified by Schenk et al. to be performed at a relative humidity of 60%-100%, as taught by Shannon, in order to provide a suitable range to conduct hydrogen peroxide sterilization on medical items in an enclosure.  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehne modified by Schenk et al. in view of Bayan (US 5247015 A). 
Regarding claim 38, Kuehne modified by Schenk et al. teaches the method of claim 24, as set forth above, and teaches using butyl rubber for the tip cap and the stopper in order to provide a low gas permeability material (par. 26: For example, plastics such as polypropylene coated with a high-barrier material (e.g., butyl rubber) on at least a portion of the tip cap 115 may be used; par. 27: The vial 240 may be formed from COC or COP and the stopper 245 may include a region formed of a thermoplastic elastomer such as a butyl rubber) but does not teach wherein the rubber element of the needle adaptor cap and the rubber stopper are made of a rubber material having an oxygen transmission rate at 1 atmosphere of not more than about 971 cubic centimeter per square meter and day, of not more than about 732 cubic centimeter per square meter and day, of not more than about 200 cubic centimeter per square meter and day, of not more than about 150 cubic centimeter per square meter and day, of not more than about 120 cubic centimeter per square meter and day, of between about 115 cubic centimeter per square meter and day and about 116 cubic centimeter per square meter and day, of not more than about 110 cubic centimeter per square meter and day, of not more than about 100 cubic centimeter per square meter and day, of not more than about 90 cubic centimeter per square meter and day, of not more than about 80 cubic centimeter per square meter and day, of not more than about 70 cubic centimeter per square meter and day, of not more than about 65 cubic centimeter per square meter and day, of between about 63 cubic centimeter per square meter and day and about 64 cubic centimeter per square meter and day, or of about 63.6 cubic centimeter per square meter and day.
Bayan teaches a rubber material for use in a medical article, especially as a stopper in a syringe (C2L51-59: The present invention provides thermoplastic elastomer compositions which are molded and which have good compression set, an oxygen transmission rate less than 500 cm3/m2*day, a moisture vapor transmission barrier less than 2 gm/m2 * day, and a needle penetration force of less than 2,000 grams. These compositions are most suitable for use as blood tube stoppers in combination with pharmaceutical tubes where the elastomer functions as a primary closure). Specifically, Bayan teaches a rubber material with an oxygen transmission rate of less than 500 cm3/m2*day (claim 1: A molded thermoplastic elastomer composition consisting essentially of a dispersed phase of a halobutyl rubber… an oxygen transmission rate of less than 500 cm3/m2*day). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip cap and stopper of Kuehne modified by Schenk et al. to be composed of a halobutyl rubber with an oxygen transmission rate less than 500 cm3/m2*day, as taught by Bayan, in order to provide a low gas permeability material for use as a component in a syringe assembly. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehne modified by Schenk et al. in view of Childers (WO 9725075 A1). 
Regarding claim 40, Kuehne modified by Schenk et al. teaches the method of claim 24, as set forth above, but does not teach wherein, in the main step of the second external surface sterilizing, each of the VHP pulses is followed by a pulse of steam for about 10 seconds to about 5 minutes per pulse at a relative humidity of about 60% to about 100%.
Schenk teaches using vacuum pulses lasting about 20 seconds to 10 minutes (Fig. 5, 6, 8, 9) between each VHP pulse to decrease the amount of hydrogen peroxide vapor surrounding the sterilization target (Fig. 5), wherein the VHP pulses and vacuum pulses are conducted at approximately 300 millibars to 1000 millibars (Fig. 6, 8, 9).
Childers teaches a sterilization method using hydrogen peroxide vapor (abstract: A heat-labile sterilant vapor, such as hydrogen peroxide or peracetic acid vapor, is held in a sterilization chamber at subatmospheric pressures, preferably as low as 1 Torr, to achieve sterilization. An article in the sterilization chamber or components of the sterilization chamber itself absorb the sterilant during the sterilization cycle). Childers teaches treating the sterilization target with vacuum and steam pulses at 600 Torr, or 800 mbar, immediately after exposure to the hydrogen peroxide sterilant in order to remove residual sterilant (abstract: Steam is admitted into the chamber raising the pressure at least ten-fold and raising the temperature to 40-65 DEG C, preferably about 50 DEG C. The sterilant residuals outgas into the steam at a higher rate than in air or the absence of steam. Air is admitted into the chamber raising the pressure yet higher, preferably to about 600 Torr. Then the chamber is evacuated, preferably to about 1 Torr, to remove residual sterilant vapor, steam, and air) and in order to reduce aeration times (The present invention employs hot, saturated water vapor in the form of low-temperature subatmospheric steam to reduce significantly the time required to aerate a sterilization chamber and/or sterilized load to a predetermined level of a residual condensable chemical sterilant). 
Therefore, vacuum pulses and steam pulses can be used in tandem for the purpose of washing the sterilization target immediately after exposure to a sterilant, as a more effective washing alternative to vacuum pulses alone, which reduces aeration times later in the sterilization cycle. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuehne modified by Schenk et al. to substitute vacuum pulses after each VHP pulse for vacuum and nitrogen pulses at 800 mbar, as taught by Childers, for approximately 20 seconds to 10 minutes between each VHP pulse, as taught by Schenk et al., in order to provide a more effective alternative for washing the sterilization target immediately after exposure to a sterilant that reduces aeration times. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehne modified by Schenk et al. in view of Shiozaki (WO 2016068333 A1). 
Regarding claim 42, Kuehne modified by Schenk et al. teaches the method of claim 24, as set forth above, but does not teach wherein the drug substance is provided with an oxidation prevention excipient, wherein the oxidation prevention excipient preferably is methionine.
	Shiozaki teaches a method of preparing a prefilled syringe (abstract: The purpose of the present invention is to provide a pre-filled syringe preparation with a needle, which contains an antibody at a high concentration and can be produced on an industrial scale in a simple manner without causing clogging). Shiozaki teaches loading the syringe with methionine to stabilize the solution in the syringe (pg. 12 par. 7: although self-injectable prefilled syringe preparations containing arginine and methionine as stabilizers are commercially available). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filling step of Kuehne modified by Schenk et al. to include mixing the drug substance with methionine, as taught by Shiozaki, in order to stabilize a drug solution in a prefilled syringe. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796            

/KEVIN JOYNER/Primary Examiner, Art Unit 1799